Citation Nr: 1420634	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a lung disability due to asbestosis exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1943 to March 1946 and from September 1950 to October 1953.  He also had periods of active duty training and inactive duty training with the Navy Reserve; he retired in April 1985.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2013, the Board remanded the claims to the agency of original jurisdiction.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.

The Board has reviewed the documents in the physical claims file as well as the Virtual VA file and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifested in service, a sensorineural hearing loss was not compensably disabling within the one year presumptive period or for many years thereafter, and it is unrelated to the service, to include noise exposure.

2.  Tinnitus did not manifest in service or for many years thereafter, and it is unrelated to service, to include noise exposure.

3.  A lung disability did not manifest in service or for many years thereafter, and it is unrelated to service, to include asbestos exposure.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  A lung disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April and May 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In its June 2013 remand, the Board instructed that the RO take appropriate steps to obtain outstanding service records and post service treatment records and the RO did so.  The Board also instructed that the Veteran be afforded VA examination as to the etiology of his lung disability and such examination took place in October 2013.  The Veteran was also afforded VA audiological examinations as to his hearing loss and tinnitus.  For the reasons indicated below, the examinations were adequate.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In Walker, the Federal Circuit noted without extensive discussion that because the Veteran sought entitlement to service connection for bilateral hearing loss disability, a disease not listed as a chronic disease in the statute or regulation, the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) were inapplicable.  Id. at 1340.  The Federal Circuit reaffirmed this view in an unpublished decision.  See Jackson v. Principi, No. 2012-7179, 2013 WL 2461843, at *3-4 (Fed. Cir. June 10, 2013).

VA policy, however, is to consider a sensorineural hearing loss as an organic disease of the nervous system, which is one of the chronic diseases listed in the statute and regulation.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  See also VA Adjudication Manual Rewrite, M21-1MR III.iv.4.B.12.a (June 5, 2012) ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").  The Board will therefore consider the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability to pertain to a chronic disease.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the September 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
90
95
100
LEFT
45
70
70
75
75

Maryland CNC speech recognition scores were 30 percent in the right ear and 32 percent in the left ear.  The Veteran has thus met the current disability requirement.  

In addition, service records reflect that the Veteran served aboard ships in the Navy, during which it was likely he was exposed to loud noise from large guns.  The Board thus finds that the Veteran was exposed to loud noise in service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

Although the appellant served during World War II and the Korean War, he did not specifically contend that he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  The Veteran did indicate during the September 2010 VA audiological examination that he served in an amphibious force assigned to the frogmen as a signal man on small boats during which time he was exposed to gunfire without hearing protection.  He did not indicate that he came under enemy fire.  Moreover, his separation documents do not reflect receipt of documents indicating combat.  The Board therefore finds that the preponderance of the evidence, to include the service records, weighs against the Veteran having engaged in combat with the enemy.  The combat provisions of 38 U.S.C.A. § 1154 are therefore not applicable in this case.  

There is no lay or medical evidence that the Veteran had hearing loss or tinnitus during service or hearing loss within the one year presumptive period following his separation from active duty in either March 1946 or October 1953.  Rather, the Veteran himself indicated during the September 2010 VA examination that his hearing difficulties had been noticeable for the prior 10 years, i.e., since roughly 2000.  Moreover, the service and post service Reserve examination reports indicated that the ears were normal, whispered voice tests were normal, and the Veteran did not indicate in the reports of medical history that he had ear trouble of hearing loss.  The weight of the evidence is therefore against a finding of hearing loss or tinnitus in service or for many years thereafter.

As to whether any current hearing loss disability or tinnitus are related to the in-service noise exposure, the Veteran's written statements have focused on the fact that he was exposed to loud noise from guns on board ship and the Board has accepted this testimony as competent and credible.  The September 2010 VA examiner noted the normal whispered voice tests, acknowledged that these tests were not sensitive to high frequency hearing loss which is the type of hearing loss related to noise exposure, and therefore that these test results could not be used alone to determine whether hearing loss was related to service.  

The September 2010 examiner noted however that the Veteran filed a service connection claim for non-hearing related disorders in 1953, and that had the Veteran been experiencing hearing loss at that time, he would have included this in his claim.  The examiner also noted that the Veteran had first noticed his hearing loss approximately 10 years previously, which was many years after service.  Based on all of these factors, the examiner concluded that it was less likely than not that the Veteran's hearing loss was caused by or a result of military service.  As the examiner explained the reasons for her opinion based on an accurate characterization of the evidence of record, acknowledged the unreliability of the whispered voice test, did not base her opinion on the absence of evidence of hearing loss in service alone, and drew a negative inference from the lack of a notation of hearing problems where one would be expected, her opinion on this question is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

The Board notes that there was also a January 2014 VA audiological examination, the report of which appears in the Virtual VA but not the VBMS file.  The VA examiner similarly noted that whispered voice tests were repeatedly normal but also noted that the evidence did not indicate that exposure to high noise levels had been conceded.  As indicated above, the Board has found that there was significant in-service noise exposure.  It therefore finds that the examiner's conclusion of a lack of nexus between current hearing loss disability and service to be based on an inaccurate factual premise and the examination is therefore inadequate.  The Board will thus not consider this examination report with regard to its weighing of the evidence as to the claim for entitlement to service connection for a bilateral hearing loss disability.

Although the Veteran did not state that he had hearing loss in and since service, to the extent he implied such continuity of symptomatology, his contemporaneous indications that he did not have hearing loss and his statement to the September 2010 VA examiner are of greater probative weight than those made during the course of an appeal form the denial of compensation benefits.   Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  Any suggestion by the Veteran as to a continuity of hearing loss symptomatology since service is not credible.  Moreover, while veterans are competent to testify as to some medical matters, the Veteran's testimony indicating that his current bilateral hearing loss disability is related to his in-service noise exposure is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's testimony in this regard is therefore not competent.  Moreover, to the extent that this testimony is competent, the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned  conclusions of the trained health care professional who conducted the September 2010 VA audiological examination.  The weight of the evidence is thus against a relationship between the current bilateral hearing loss disability and service.

The Board also notes with regard to the hearing loss claim that the Veteran was also afforded a July 2012 VA audiological examination.  The audiologist who conducted the examination indicated, however, that the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  She noted that the Veteran was reinstructed and encouraged throughout testing with no improvement in his responses, that his responses varied significantly, that there was poor interest reliability, that the test results did not correlate with the Veteran's conversational abilities, and that the test results were therefore considered invalid and unreliable and therefore were not reported.  To the extent that the Veteran challenges these findings, the Board need not address it, because the evidence is sufficient, for the reasons noted above, to decide the claim and the Board will therefore not consider, or draw any negative inference from, the July 2012 VA audiologist's statement.

As to tinnitus, the September 2010 VA examiner indicated that the Veteran denied both the presence of tinnitus and a history of tinnitus during the examination.  She therefore concluded that the Veteran's claimed tinnitus was not caused by or a result of military service.  The January 2014 VA examiner similarly noted that the Veteran denied tinnitus.  In addition, as noted above, the Veteran denied ear trouble during service, at separation, and throughout his Reserve service, and did not indicate that he had tinnitus.  Thus, although the Veteran is competent to testify as to the presence of tinnitus as well as its existence in and since service, Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"), such assertions conflict with the other lay and medical evidence noted above.  The Board finds that the contemporaneous statements made to health care providers are of greater weight than the later statements made during the course of an appeal from the denial of compensation benefits.  Any statements or implications by the Veteran that he had tinnitus in and since service are therefore not credible.  The weight of the evidence is therefore against the claim for entitlement to service connection for tinnitus.

As to the lung disability, an April 2002 private treatment record notes an impression of chronic obstructive pulmonary disease, and in a March 2013 letter, Dr. A.S., a private physician, stated that the Veteran was diagnosed with chronic obstructive pulmonary disease by chest x-ray and pulmonary function studies.  The Veteran has thus met the current disability requirement.  He claims that his current lung disability is related to asbestos exposure in service.  The focus of his statements are on the fact that he was exposed to asbestos during service while aboard ships.  The Board finds his statements of inservice exposure to asbestos to be competent, credible, and consistent with the circumstances of his service.  See VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9.g. (Dec. 13, 2005)  (recognizing high incidence of exposure of World War II Navy veterans who served in shipyards).  The Board thus accepts that the Veteran was exposed to asbestos.

As noted above, however, while veterans are competent to testify as to some medical matters, testimony as to whether a current lung disability is related to asbestos exposure many years previously is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4.  Therefore, to the extent that the Veteran claims his current lung disability is related to his asbestos exposure, as opposed to his contention that he was exposed to asbestos, which the Board has accepted, his statements on this question are not competent.

In addition, the Veteran does not claim, and the evidence does not reflect, that he had a lung disability in service or for many years thereafter.  The appellant's in-service, separation, and Reserve examinations indicate that the lungs and chest were normal, and the Veteran indicated in the reports of medical history that he did not have respiratory symptoms such as shortness of breath.

The VA's Adjudication Manual Rewrite and asbestos-related VA materials indicate that asbestos-related disease has a lengthy latency period.  The only medical opinion on whether the Veteran's current lung disability is related to service is that of the October 2013 VA examiner.  The examiner reviewed the evidence of record, including the medical evidence noted above and the Veteran's statements regarding asbestos exposure, and examining the appellant.  The examiner also noted private treatment records with diagnoses of asthma, obstructive sleep apnea, congestive heart failure, and "possible asbestos exposure in the service with bibasilar scarring that thus far looks nonprogressive."  The examiner noted a July 2013 chest X-ray report that indicated there were patchy bibasilar atelectasis areas in the lung bases and that pleural effusions that were visualized in July 2012 were no longer visualized.

The examiner diagnosed chronic obstructive pulmonary disease and asthma and opined that these disorders were less likely than not that either was related to asbestos inhalation exposure that the Veteran likely had in the Navy.  The examiner's rationale was that neither asthma nor chronic obstructive pulmonary disease were recognized in the medical literature as related to asbestos exposure, and that it was more likely that the Veteran's asthma and chronic obstructive pulmonary disease with abnormal pulmonary function testing were caused by other unidentified environmental factors.  He noted that the VBMS records contained no diagnosis of any asbestos related medical disorder, and that the bibasilar lung scarring was not specifically attributed to asbestos exposure in service by the pulmonologist who prepared the July 2013 treatment note.  Further, the examiner noted that the scarring pattern and atelectasis noted in the July 2013 X-ray report were not consistent with asbestos related changes such as interstitial pulmonary fibrosis, pleural plaque, or pleural calcification and were more likely related to post-sternotomy surgical scarring.

As the October 2013 VA examiner explained the reasons for his conclusions based on a thorough and accurate characterization and consideration of the evidence of record, to include accepting that the Veteran was exposed to asbestos in service, his opinion is entitled to substantial probative weight.  As noted above, the Veteran is not competent to opine on this complex medical issue.  To the extent that he is competent, the Board finds that the specific, reasoned opinion of the October 2013 VA examiner is of greater probative weight than the more general lay assertions.  the weight of the evidence is thus against any relationship between a current lung disability and in-service asbestos exposure.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for a bilateral hearing loss disability, tinnitus, and a lung disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a lung disability due to asbestosis exposure is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


